 

FS Investment Corporation III 8-K [fsiciii-8k_090815.htm] 

Exhibit 10.1 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

This AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of September 8, 2015 (this
“Amendment”), among JEFFERSON SQUARE FUNDING LLC, a Delaware limited liability
company, as borrower (the “Company”); the Financing Providers party hereto;
CITIBANK, N.A. (“Citibank”), in its capacity as collateral agent (in such
capacity, the “Collateral Agent”); VIRTUS GROUP, LP, in its capacity as
collateral administrator (in such capacity, the “Collateral Administrator”);
Citibank, in its capacity as securities intermediary (in such capacity, the
“Securities Intermediary”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent for the Financing Providers hereunder (in such capacity,
the “Administrative Agent”), amends the Loan Agreement, dated as of May 8, 2015
(the “Loan Agreement”), among the Company, the Financing Providers party
thereto, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary and the Administrative Agent.

WHEREAS, the Company, the Collateral Agent, the Collateral Administrator, the
Securities Intermediary and the Administration Agent desire to the amend the
Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
mutually agree as follows:

SECTION 1.  Defined Terms. For purposes of this Amendment, unless the context
clearly requires otherwise, all capitalized terms which are used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Loan Agreement.

SECTION 2.  Amendments to the Loan Agreement.

a.       Amendments to Defined Terms:

                                                                                      
i.      The definition of “Ramp-Up Period” is hereby deleted in its entirety and
replaced with

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, November 10, 2015.”

                                                                                     
ii.      The following new definition of “Unused Fee” is hereby added:

“Unused Fee” means (i) with respect to any date during the period beginning on
September 8, 2015 and continuing through the last day of the Ramp-Up Period, the
1% per annum on the excess of the Financing Commitment over the average
aggregate Advances as of such date, if any, and (ii) with respect to any other
date, $0.

b.       The first sentence of Section 4.03(c) is hereby deleted in its entirety
and replaced with the following:

Subject to the requirements of this Section 4.03(c), the Company shall have the
right from time to time to prepay outstanding Advances in whole or in part (i)
on any Business Day that JPMorgan Chase Bank, National Association ceases to act
as Administrative Agent, (ii) upon the occurrence of a Repayment Event, (iii) in
connection with a Coverage Event Cure or (iv) subject to the payment of the
premium described in Section 4.03(d), on the last day of any Calculation Period;
provided that, the Company may not prepay any outstanding Advances pursuant to
this Section 4.03(c)(iv) prior to the 26-month anniversary of the date hereof.

1

 



c.        The following new Section 4.07 is hereby added:

Section 4.07 Unused Fee.

Accrued Unused Fees shall be payable in full in cash by the Company to the
Administrative Agent for the account of each Lender on each Interest Payment
Date and on the Maturity Date. All Unused Fees shall be fully earned when paid
and nonrefundable under any circumstances.

SECTION 3.  Effect of this Amendment. The Loan Agreement is in all respects
modified and amended in accordance herewith, and the respective rights,
limitations of rights, obligations, duties, liabilities and immunities under the
Loan Agreement of the Company, the Financing Providers party thereto, the
Collateral Agent, the Collateral Administrator, the Securities Intermediary and
the Administrative Agent are hereby determined, exercised and enforced subject
in all respects to the modifications and amendments, and all the terms and
conditions of this Amendment are hereby deemed to be part of the terms and
conditions of the Loan Agreement for any and all purposes.

SECTION 4.  Governing Law. This Amendment will be governed by and construed in
accordance with the law of the State of New York.

SECTION 5.  Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

SECTION 6.  Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

 

[SIGNATURE PAGES FOLLOW]



2

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.





  JEFFERSON SQUARE FUNDING LLC, as Company



      By: /s/ Gerald F. Stahlecker     Name: Gerald F. Stahlecker     Title:
Executive Vice President         JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent       By: /s/ Louis Cerotta     Name: Louis Cerotta    
Title: Executive Director               CITIBANK, N.A.,
as Collateral Agent  



  By: /s/ Thomas J. Varcados     Name: Thomas J. Varcados     Title: Vice
President               CITIBANK, N.A.,
as Securities Intermediary  



  By: /s/ Thomas J. Varcados     Name: Thomas J. Varcados     Title: Vice
President               VIRTUS GROUP, LP,  
as Collateral Administrator  



  By: /s/ Joseph U. Elston     Name: Joseph U. Elston     Title: Partner

 

The Financing Providers

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Lender  



  By: /s/  Louis Cerotta     Name:  Louis Cerotta     Title: Executive Director

 

 





